          Case 1:19-vv-01243-UNJ Document 32 Filed 10/27/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1243V
                                        UNPUBLISHED


    LEROY J. STOUTENBURG, III,                              Chief Special Master Corcoran

                        Petitioner,                         Filed: September 24, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Heather M. Bonnet-Hebert, Robert B. Feingold & Associates, New Bedford, MA, for
petitioner.

Sarah Black Rifkin, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

        On August 20, 2019, Leroy J. Stoutenburg, III filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that he sustained Guillain-Barre Syndrome (GBS),
resulting from the adverse effects of the influenza (flu) vaccination he received on August
20, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On September 24, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, it is Respondent’s position that “that [P]etitioner has satisfied

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-01243-UNJ Document 32 Filed 10/27/20 Page 2 of 2




the criteria set forth in the recently revised Vaccine Injury Table (“Table”) and the
Qualifications and Aids to Interpretation (“QAI”), which afford [P]etitioner a presumption
of causation if the onset of GBS occurs between three and forty-two days after a seasonal
flu vaccination and there is no apparent alternative cause. stated that it is his post.” Id. at
5 (citation omitted). Respondent further agrees that scope of damages to be awarded is
limited to [P]etitioner’s GBS and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
